department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-117939-18 date date internal_revenue_service number release date index number ---------------------------- ----------------------------- ------------------------------------- --------------------------------- -------------------- ty ------- legend taxpayer ----------------------------------------------------------------------------------- property ------------------------------------------------------------------------------------------------------ -------------------------------------- project -------------------------------------------------------------------------------------------------------- --------------------------------- parent ------------------------------------------------------ state --------------------- plant ---------------------------------------- joint owner ---------------------- contract a --------------------------------------------------------------------------- group --------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------ contract b -------------------------------------------------- act ------------------------------- plr-117939-18 county ---------------------- date --------------------------- date ------------------- date --------------------------- date ------------------------ date --------------------------- date --------------------- date ----------------------- date ------------------------ date ---------------------------- year ------- year ------- year -- ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- plr-117939-18 c -- d -- e ---- f ---- g -- dollar_figureh ------------- i ------- j ----- k ---- dollar_figurel ------------- dear ------------- this is in response to a letter sent on your behalf by your representatives dated ----------- ------- and subsequent correspondence in the letter your representatives requested a ruling that taxpayer is allowed a loss deduction under sec_165 of the internal_revenue_code code as a result of the abandonment of the project in the taxable_year ending on date facts taxpayer represents the facts and information related to its request for a ruling as follows parent is a state public_utility holding_company and the common parent of an affiliated_group_of_corporations filing a consolidated_return parent’s largest subsidiary is taxpayer taxpayer is a regulated utility a calendar_year corporation and uses an overall accrual_method of accounting taxpayer generates transmits and distributes electricity to customers in its franchised service territory in state one of taxpayer’s baseload generating stations is plant since year plant includes a nuclear electric_generation_unit unit c which is co-owned with joint owner as tenants in common under a joint_ownership arrangement joint owner is a state-owned utility that is unrelated to taxpayer plr-117939-18 taxpayer decided to undertake project in order to meet customers’ future electrical consumption needs and thus in year taxpayer on behalf of itself and as agent for joint owner applied to the u s nuclear regulatory agency nrc for combined operating licenses cols to construct and operate d new nuclear units and entered into contract a with group for the engineering design procurement and construction of d new nuclear electric generation units at plant the new units when contract a was first announced taxpayer expected the new units to be completed and placed_in_service in year and year taxpayer and joint owner entered into contract b in year contract b specifically provided that taxpayer was joint owner’s agent with respect to all aspects of the acquisition design engineering licensing and construction of the new units taxpayer owned e of the new units while joint owner owned the remaining f and these ownership percentage interests were applicable to respective rights and obligations for the new units including payments under contract b as well as entitlement to electricity generated by the new units once they became operational contract b also provided that taxpayer and joint owner held title to the new units as tenants in common with separate undivided ownership interests and that both parties agreed that their relationship with regard to the project was one of independent unrelated entities and that there was no intent to create a partnership or joint_venture for federal_income_tax purposes thus taxpayer owned a separate and discrete interest in the new units and related property none of which were placed_in_service for purposes of sec_168 of the code prior to abandonment and will never be placed_in_service the project included but was not limited to certain buildings equipment and related parts land improvements and supplies taxpayer represents that taxpayer and joint owner had executed two agreements prior to contract b which governed their relationship with respect to the new units and that the roles ownership and other terms relevant to this ruling_request under the prior two agreements were consistent with contract b the construction of the project and taxpayer’s related recovery_of financing costs through rates was subject_to review and approval by the state public service commission psc as provided for in state law under the act under the act the psc approved the initial construction milestone schedule and related forecasted capital costs in year approvals by the psc related to the project were strictly related to recovery_of costs through rates charged to customers for electricity taxpayer encountered difficulties throughout the duration of the project resulting in taxpayer requesting and receiving approval from the psc for updates and revisions to the capital cost schedule and or the construction milestone schedule g times during the life of the project group did not adhere to certain budgets and interim construction schedules because of many factors including unanticipated difficulties encountered in project engineering and the construction of project components constrained plr-117939-18 financial resources of the contractors regulatory legal training and construction processes associated with securing approvals permits and licenses and necessary amendments to them within projected timeframes the availability of labor and materials at estimated costs and the efficiency of project labor there were also contractor and supplier performance issues difficulties in meeting critical regulatory requirements contract disputes and changes in key contractors or subcontractors in year the nrc approved and issued cols for the new units also in year contract a was amended year amendment to establish new guaranteed substantial completion dates substantially increased penalties for missing those dates and provided taxpayer and joint owner the option to fix the total amount to be paid to the group for its work on the project subsequently in year the psc approved taxpayer’s requested updates resulting from the year amendment to the capital cost schedule and or the construction milestone schedule including revised contractual substantial completion dates increases in capital and other costs and approved the election of the fixed price option the construction schedule approved by the psc provided for contractually guaranteed substantial completion dates in year and year in year a member of the group notified taxpayer that the contractually guaranteed substantial completion dates reflected in the year amendment would not be met and provided revised estimated completion dates in year subsequently in year the members of group and certain of their affiliates filed petitions for protection under chapter of the u s bankruptcy code citing a liquidity crisis attributable in part to the project and other nuclear construction projects as a material factor as part of their filing members of group publicly announced their inability to complete the project under the terms of contract a and their intention to reject contract a taxpayer and joint owner evaluated the various elements of the project including forecasted costs and completion dates while construction continued taxpayer determined that the cost to complete the project would substantially exceed earlier estimates and that the time for completion would substantially extend beyond the projected dates taxpayer recognized that given the public announcements by members of group that they could not perform under the terms of contract a group would likely exercise rights under the bankruptcy laws and reject contract a in which case taxpayer would lose the benefit of the fixed-price terms and penalties payable to taxpayer under the terms of contract a and would become responsible for its share of any cost overruns these costs increases and other costs identified by taxpayer were so large that they would not be fully recoverable from group or under a payment guarantee by the parent of one of the members of group parent guarantee moreover taxpayer also considered that the new expected completion dates would not be within the statutory deadlines to qualify for nuclear production tax_credits under sec_45j of the code totaling approximately dollar_figureh plr-117939-18 while taxpayer was still considering its options regarding the project on date joint owner unilaterally determined that it would suspend all construction related to the project following joint owner’s decision the group members’ bankruptcy petition and taxpayer’s internal cost and deadline evaluation taxpayer decided to stop construction abandon the project and pursue rate recovery_of costs incurred to date under the abandonment provisions of the act or through a general rate case or other regulatory means taxpayer concluded it would not be prudent to continue or to merely suspend construction on date taxpayer gave group the required notice of termination of contract a which notified group of taxpayer’s determination to stop construction of the project and the board_of directors of taxpayer resolved to abandon the project after the notice of termination period ended contract a including all amendments with group was officially terminated on date the board_of directors of taxpayer reaffirmed its intent to irrevocably abandon the project and ratified the actions of management toward that end a series of correspondence with joint owner documented that contract b with joint owner was mutually terminated effective date or alternatively that taxpayer had terminated the contract on date under other contract provisions also during year and consistent with its decision to irrevocably abandon the property taxpayer offered joint owner a forbearance a formalized waiver directed specifically to joint owner with respect to the property to reaffirm its irrevocable waiver of any and all rights to the property and to forbear from any claim against joint owner arising from the ownership operation sale or use of the property in any manner whatsoever the forbearance was offered exclusively for the benefit of joint owner to allow joint owner the option to dispose_of the property without a competing ownership claim by taxpayer as taxpayer had irrevocably decided to abandon the property taxpayer represents that this offer of forbearance did not represent a sale exchange or other transfer of the property and did not include any consideration whatsoever in exchange for the forbearance with respect to the property to date joint owner continues to evaluate its alternatives including abandonment but has not yet announced a decision and joint owner has not accepted the offer of forbearance the offer of forbearance was a voluntary action on the part of taxpayer and is not required for state or contract law purposes taxpayer’s management made public its decision and intent to abandon the project and the property beginning in year which garnered significant media coverage taxpayer’s management made several appearances before regulators and governmental bodies at which proceedings the taxpayer continued to explain that due to all the factors cited in its evaluation such as group’s bankruptcy delays the actions of joint owner and the inability to find an interested_party to step into joint owner’s position taxpayer had abandoned the project specifically on date taxpayer filed a petition with the psc which included taxpayer’s plans of abandonment of the project plr-117939-18 for purposes of rate recovery abandonment petition through its abandonment petition taxpayer sought recovery_of costs expended on the construction of the project including certain costs incurred subsequent to taxpayer’s last revised rates update and certain other costs under the abandonment provisions of the act the abandonment petition included taxpayer’s plan of abandonment and certain proposed actions which would mitigate related customer rate increases in connection with the abandonment petition taxpayer’s senior management provided a briefing to the psc regarding the project and the decision to abandon construction and taxpayer’s management met with various stakeholders and members of state’s legislature including legislative leaders to discuss the abandonment of the project and to hear their concerns in response to those concerns and to allow for adequate time for governmental officials to conduct their reviews taxpayer voluntarily withdrew the abandonment petition from the psc on date for several months in year interested parties including state’s legislature attorney_general and governor held and participated in private and public meetings to voice concerns with respect to allowing taxpayer to collect revised rates from the public although taxpayer filed another abandonment petition supporting its position on date customer rate recovery with respect to the project remains unsettled at this point taxpayer has not filed any petitions with psc to pursue completion of the project or any alternatives inconsistent with abandonment taxpayer’s management removed the costs of the abandoned project from construction work in progress cwip and reported such costs net of required estimated impaired amounts as regulatory assets pursuant to generally_accepted_accounting_principles gaap as a regulated utility taxpayer must obtain approval from the federal energy regulatory commission ferc to transfer amounts held in the cwip to the unrecovered plant and regulatory study costs account that request cannot be made until a recoverable amount is known which can only happen after the recoverable amount is determined by the psc in an abandonment proceeding or otherwise pending ferc approval taxpayer reclassified the balance from cwip to a regulatory asset per gaap accounting this reclassification first occurred with taxpayer’s filing of its date financial statements with the u s securities_and_exchange_commission on form 10-q thus taxpayer cites this reclassification and other accounting and reporting entries and related disclosures as evidence that management intends for the project never to be resurrected or otherwise converted for future use or value to taxpayer in year taxpayer undertook various affirmative acts to demonstrate its irrevocable intent to abandon the project and the property these affirmative acts included but were not limited to complete and permanent cessation of construction of the new units board_of directors’ resolutions to irrevocably abandon the property and the project taxpayer’s request to the nrc to permanently withdraw and terminate the cols rather than a request to have the partially completed new units placed in plr-117939-18 deferred status and termination of taxpayer’s employees dedicated to the engineering procurement and construction of the property and the project including the new units in year construction ceased and demobilization of construction crews vendors and contractors began taxpayer terminated the employment of over i individuals including over j who were employed by taxpayer group and other subcontractors taxpayer employed less than k people dedicated to the project at the end of year and their work is limited to winding down the project and ensuring site safety and security these wind-down activities performed by taxpayer include monitoring contractors and vendors for retrieval and removal of equipment from the site and supervising contractors retained solely to perform certain land stabilization and reclamation activities as required by permits to return the site to a satisfactory state such wind-down activities would not be consistent with a construction site and since year taxpayer has only undertaken activities related to environmental security and personnel safety considerations for the site as required by the nrc under the terms of the cols or otherwise by law insurance policies were cancelled in year relating to builder’s risk property insurance for installed work and property stored onsite and excess property insurance for the amount in excess of the builder’s risk property insurance liability limits certain insurance policies remained in effect after year related to worker’s compensation general liability and excess liability insurance for anyone performing any work on at project site these insurance policies are necessary as wind-down procedures continued during year taxpayer has no reasonable_prospect_of_recovery from insurance for the termination of the project and abandonment of the property and project in year taxpayer notified the u s department of energy of its withdrawal of its loan guarantee application allowed taxpayer to borrow money with a federal guarantee to help fund construction county of state of taxpayer’s termination of its fee in lieu of tax agreement with county the agreement provided that if or when the project was to be completed taxpayer would pay a lower property_tax rate on the property and the new units than it would otherwise have paid the internal_revenue_service of the release of the taxpayer’s prior allocations of its nuclear production tax_credits under sec_45j of the code given that the new units would not be operational before the end of year due to the abandonment of the project the state department of revenue of the abandonment and returned exemption certificates under which certain vendors contractors and subcontractors were not required to collect sales_taxes joint owner of its intention to terminate two off-site warehouse leases which were used by taxpayer joint owner and certain subcontractors to store some equipment and parts related to the project and its bond trustee of the removal of project costs from bondable additions related to its first mortgage bonded debt plr-117939-18 consistent with the taxpayer’s intent to abandon in year many permits related to the project were terminated during year including the industrial storm water permit for batch plants national pollutant discharge elimination system permits for the project a storm water permit for construction activities and land disturbances and a railroad crossing permit for a temporary road over a rail line taxpayer represents that various permits currently remain in effect at the site of the project but that all actions which taxpayer could reasonably take toward the closure or termination of these permits have been taken through date and that there is no future economic benefit to taxpayer that would result from these permits prior to their closure or termination taxpayer represents that no permits related to the project that existed in year will be sold or otherwise exchanged for consideration by taxpayer additional taxpayer representation sec_1 the property and the new units were not placed_in_service for purposes of sec_168 of the code prior to abandonment in year and thus will never be placed_in_service by taxpayer taxpayer has identified certain property related to the project that will be held_for_sale to unrelated parties none of the property_held_for_sale is included in the abandoned property subject_to this ruling_request taxpayer has identified certain property related to the project that will be transferred for use in the operation of unit c none of the transferred property is included in the abandoned property subject_to this ruling_request as an unrelated party to taxpayer joint owner made a unilateral decision to abruptly suspend construction of the project as of date and to the best knowledge of the taxpayer is still considering all options for its discrete ownership_interest including potential abandonment due to taxpayer’s irrevocable decision to abandon in year and the economic considerations involved taxpayer will not contemplate resurrecting or otherwise continuing the project as the usefulness of the property and the new units in the taxpayer’s business ceased in year while the rate recovery_of costs associated with the abandonment of the property and the project remains unsettled the rate recovery process will not require taxpayer to contemplate resurrecting or otherwise continuing the project in any way that would be contrary to the decision to abandon taxpayer does not expect any proposed_legislation to require it to resurrect or otherwise continue the project in any way that would be contrary to its decision to abandon the project plr-117939-18 taxpayer represents that it has no contractual obligations that could require it to resurrect or otherwise continue the project in any way that would be contrary to its decision to abandon the project taxpayer negotiated a settlement regarding the parental guarantee and taxpayer sold its right to receive all future settlement payments and the related bankruptcy claims in year to an unrelated party no remaining recovery from any member of group the parent of group members or other contractors or vendors remained pending as of the end of year taxpayer has no reasonable_prospect_of_recovery from insurance or otherwise for the termination and abandonment of the project and the property other than regulatory matters including but not limited to nrc withdrawal of the cols resolving joint_ownership issues with joint owner removal of contractor- owned construction equipment from the site and the safety security and environmental considerations for the site taxpayer represents that it has to the best of its knowledge and belief performed all relevant acts within its control to irrevocably abandon the property and the project in year taxpayer represents that the abandonment provisions of the act relate solely to rate recovery and do not include any approvals for a utility to abandon property the abandonment provisions of the act generally provide that in the event of abandonment costs incurred may be included by a utility in rate base for recovery purposes subject_to review and approval of the decision to abandon being prudent and costs incurred being prudent taxpayer sustained a loss of approximately dollar_figurel related to the project in the taxable_year ended on date based on the facts and representations above taxpayer requests a ruling that taxpayer sustained a deductible abandonment_loss under sec_165 of the code related to the termination and abandonment of the property and the project during the taxable_year ended on date the scope of this ruling_request is limited to the issue of whether an abandonment of the property and the project was sustained in the taxable_year ended on date and taxpayer is not requesting a ruling addressing which specific assets were abandoned or the amount properly allocable to the loss sustained law and analysis sec_165 of the code provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise plr-117939-18 sec_1_165-1 of the income_tax regulations provides that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and except as otherwise provided actually sustained during the taxable_year only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss sec_1_165-1 of the regulations provides that a loss shall be allowed only for the taxable_year in which the loss is sustained for this purpose a loss shall be treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year sec_1_165-2 of the regulations allows a deduction under sec_165 for a loss incurred in a business or in a transaction entered into for profit and arising from the sudden termination of the usefulness in such business or transaction of any nondepreciable_property when such business or transaction is discontinued or when such property is permanently discarded from use therein the taxable_year in which a loss is sustained is not necessarily the taxable_year in which the overt act of abandonment or the loss of title to the property occurs sec_1_165-1 of the regulations provides that if a casualty or other event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received whether or not such reimbursement will be received may be ascertained with reasonable certainty for example by a settlement of the claim by an adjudication of the claim or by an abandonment of the claim when a taxpayer claims that the taxable_year in which a loss is sustained is fixed by his abandonment of the claim for reimbursement he must be able to produce objective evidence of his having abandoned the claim such as the execution of a release revrul_2004_58 2004_1_cb_1043 states that to establish the abandonment of an asset for purposes of sec_165 a taxpayer must show both and intention to abandon the asset and an affirmative act of abandonment a j industries inc v united st503_f2d_660 9th cir a deduction is not allowable if a taxpayer intends to hold and preserve property for possible future use or to realize potential future value from the property the identifiable_event required by sec_1_165-1 and d must be observable to outsiders and constitute some step which irrevocably cuts ties to the asset a taxpayer need not relinquish legal_title to property in all cases to establish abandonment provided there is an intent to abandon and an affirmative act of abandonment plr-117939-18 the abandonment of real_property interests where ownership has not been transferred has been addressed in a variety of circumstances an abandonment was found where the taxpayer filled and sealed a water well excavation in revrul_56_599 1956_2_cb_122 dismantled an asphalt plant moved it to another location and did not reassemble it 19_tc_259 acq 1953_1_cb_6 stopped working on a mine reduced the work force and budget to maintain it sold the mine equipment for salvage decided to abandon the mine by vote of board_of directors and wrote the mine off the company books a j industries inc v united st503_f2d_660 9th cir and locked and boarded hotel placed barricades around it cut off utilities terminated insurance discontinued maintenance and made no efforts to sell or lease it hanover v commissioner tcmemo_1979_332 revrul_87_117 1987_2_cb_61 holds that for purposes of sec_165 the fact that a public_utility company that has abandoned a partially constructed nuclear power plant obtains a rate increase that is based in part on the costs of the abandoned plant does not cause it to have been compensated for by insurance or otherwise as that phrase is used in sec_165 legal restrictions upon the physical disposition of property such as a nuclear plant will not in themselves preclude a finding of abandonment if all other facts and circumstances demonstrate an intention to irrevocably abandon property and the requisite overt acts related to abandonment have occurred the acts necessary to evidence the intent to abandon property need only be appropriate to the particular circumstances a nuclear power plant is a heavily regulated asset and one which taxpayer cannot simply walk away from board up or dismantle similarly the construction and future operation of a nuclear power plant is heavily regulated requiring federal and state licensing and supervision and approval of costs and construction milestones in the present case taxpayer has indicated that it intended to abandon the project in year by ceasing any further construction and potential future operation of the new units further taxpayer demonstrated its intent to abandon in year and has taken numerous affirmative steps to abandon the new units and in part by terminating contract a with group a and contract b with joint owner and all construction of the property and the new units withdrawing its application to the nrc for cols to construct and operate the new units terminating its loan guarantee application to the department of energy terminating various permits and its fee in lieu of tax agreement notifying the internal_revenue_service of the release of its prior allocations of nuclear production tax_credits under sec_45j of the code notifying its bond trustee of the removal of project costs from bondable additions related to its first mortgage bonded debt passing corporate resolutions to effectuate the abandonment of the property and the project terminating all insurance policies except those necessary to cover wind-down procedures publicly announcing its decision concerning the abandonment of the plant and explaining it in several plr-117939-18 appearances before regulators and governmental bodies following gaap procedures in a manner consistent with abandonment for financial reporting purposes and severing almost all operational employees who were working on the construction of the project either directly or through group a or other subcontractors taxpayer has also demonstrated the presence of identifiable events in year such as the construction contractor group bankruptcy and the presence of closed and completed transactions in year such as the terminations of contract a and contract b further whether rate increases received by a public_utility pursuant to an abandonment of assets constitute compensation by insurance or otherwise has previously been considered by the internal_revenue_service in revrul_87_117 according to the facts in rev_rul taxpayer a public_utility company engaged in the business of generating and distributing electricity abandoned a partially competed nuclear electric generating plant the state commission with ratemaking authority over taxpayer in determining to grant taxpayer a subsequent rate increase permitted taxpayer to amortize the cost of the abandoned plant over a specified period and to include such costs in the taxpayer’s cost of service for ratemaking purposes revrul_87_117 further provides although a utility commission may give consideration to the fact that a utility suffered a loss in determining whether a rate increase is warranted the rate is not structured to reimburse the utility for its loss rather the rate increase is structured to enable the utility to perform its functions of serving its customers at a fair charge while at the same time maintaining its financial integrity and its ability to attract capital at reasonable terms by paying its investors a reasonable rate of return on their investment moreover the increased revenue is taxable_income to taxpayer without regard to taxpayer's basis in the nuclear power plant this is unlike insurance where the payment is treated as a sale_or_exchange and serves to reduce basis before any gain or income is recognized in this case unlike the facts of revrul_87_117 the state a psc has not reached any final decisions on any of taxpayer’s abandonment petitions filed to date however taxpayer represents that the abandonment provisions of the act relate solely to rate recovery and do not include any approvals related to a utilities ability to abandon property thus psc’s future decisions should relate solely to rate recovery and any rate increases granted to taxpayer should be similar in nature to those considered in revrul_87_117 which were not considered to be compensation by insurance or otherwise plr-117939-18 conclusion based on the above it is held that taxpayer sustained an abandonment_loss within the meaning of sec_165 of the code related to the abandonment of the property and the project in the taxable_year ending on date taxpayer demonstrated the requisite intent to abandon the property and the project and effectuated that intent through numerous affirmative acts of abandonment this holding is limited to the issue of whether an abandonment of the property and the project occurred and does not consider which specific assets are abandoned or the amount properly allocated to the loss that was sustained except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely brinton warren chief branch income_tax accounting
